   8:20-cv-00225-JFB-SMB Doc # 28 Filed: 02/11/21 Page 1 of 1 - Page ID # 117




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


MAYRA SAENZ,


                      Plaintiff,                                    8:20CV225


        vs.
                                                                     ORDER
OMAHA CATHOLIC SCHOOLS
CONSORTIUM,


                      Defendant.




       This matter is before the Court on plaintiff’s motion for extension, Filing No. 26, to

file a brief in opposition to the defendant’s motion for summary judgment, Filing No. 21.

The Court will allow the plaintiff until the 28th of February, 2021 to file a brief in response

to the defendant’s motion for summary judgment. Accordingly,

       IT IS HEREBY ORDERED THAT the plaintiff’s Motion to Extend, Filing No. 26, is

granted.

       Dated this 11th day of February, 2021.


                                                   BY THE COURT:


                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
